EXHIBIT 10.42

 

 

 

 

[fpvd_ex1042img1.jpg] 



   

 

 



 

[fpvd_ex1042img2.jpg] 



   

 

 



 

[fpvd_ex1042img3.jpg] 



   

 

 



 

[fpvd_ex1042img4.jpg] 



   

 

 



 

[fpvd_ex1042img5.jpg] 



   

 

 



 

[fpvd_ex1042img6.jpg] 



   

 

 



 

[fpvd_ex1042img7.jpg] 



   

 

 



 

[fpvd_ex1042img8.jpg] 



   

 

 



 

[fpvd_ex1042img9.jpg] 



   

 

 



 

[fpvd_ex1042img10.jpg] 



   

 

 



 

[fpvd_ex1042img11.jpg] 



   

 

 



 

[fpvd_ex1042img12.jpg] 



   

 

 



 

[fpvd_ex1042img13.jpg] 



   

 

 



 

[fpvd_ex1042img14.jpg] 



   

 

 



 

[fpvd_ex1042img15.jpg] 



   

 

 



 

[fpvd_ex1042img16.jpg] 



   

 

 



 

[fpvd_ex1042img17.jpg] 



   

 

 



 

[fpvd_ex1042img18.jpg] 



   

 

 



 

[fpvd_ex1042img19.jpg] 



 



 